Title: To Alexander Hamilton from John J. U. Rivardi, 2 October 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Sir,
Niagara October 2d. 1799

I had the honor of receiving your letter of the 26th of August. I have been waiting with anxiety for the arrival of Major Hoops & Captain Still& I begin To apprehend they met with Some accident on the way. Permit me To offer it as my opinion that before I exhibit formally charges against Captain Bruff it would be perhaps proper To wait for a final result of those which he entered against me. I shall however be directed by the instructions which the officers of the Court will have.
Having a greater Number of Sick than Usual & Doctor Muirhead ascribing it in great measure To The want of warmer dress—I issued yesterday Winter clothing To The Troops—thinking that you would not disaprove of that anticipating one month on the usual time of Issues—four or five men belonging To The infantry could get no coats that article having been Some time Since exhausted. I hope that our Supplies will arrive before Winter otherwise the Troops must experience Several Severe wants. I am much allarmed at the Account we have received of Doctor Coffin’s illness not only for his own Sake but also because it may prevent him from producing in time the documents which he has respecting the Quarter Master’s Department. This leads me naturally to renew the Subject of Medical Assistance for this Garrison. The Season approaches during which all intercourse between New Ark & Niagara will be Suspended on Account of the Ice. Should we then have any Sick, requiring attendance, their Situation would be dismal indeed. My anxiety is by no means increased at this Moment by Mrs. Rivardi’s Situation—for even when we had a Doctor here, I employed at my own expense a physician of New Ark whenever She wanted one. The Soldiers of this Garrison have been indiscriminately made To understand that they had no more To expect than half a Gill of Rum per ration & they are Satisfied—they have generally however received extra liquor these Six weeks past for fatigue compensation. This Garrison had no wharf—The British having constructed theirs in So Slight a Manner that they allways were carried away by the Ice. I have been occupied for Some time in erecting two which form a comodious & Safe basin for our boats which we used constantly To lose in Stormy weather; by an estimate that business would have cost at least two hundred Pounds, & To The U States it will come To a few Gallons of Rum. The Main wharf is fifty foot in front & better than Seventy near the Shore with Strong land Ties; it was Sunk in water deep enough To admit of any Vessel coming with her Side close To it. I hope that the whole will be completed in a fortnight & it will be a very considerable convenience To The place—as formerly every thing had To be brought in boats. I inclose copies of the reports made by the board appointed To examine the State of the provisions. I ordered the putrid meat to be thrown in the river—the damaged flour may be of use for the public cattle. I must remark on that head that I do not understand the Meaning of a letter which Coll. O’Hara wrote lately To the issuing Comissary here, directing him To receipt To The U S. for the provisions deposited at this Garrison & on hand On the first day of October. Could he be ignorant that they were already receipted for? or did he allude To The provisions brought with the last detachment from Oswego. The latter Supposition appears hardly probable as he could not So Soon be apprized of that transaction—if however he made agreements, by which what was in Store was To be considered again as United States property, the latter have Suffered no triffling loss.
The Mail arriving this time So Shortly after the close of the Month it will be impossible To prepare in time the papers of the Garrison for September but by next Post they will be forwarded. I hope also To be able To Transmit a Quarter Master’s Return. I received by last mail from The Board of War a Small pamphlet containing the Rudiments of large Fortification translated it Seems from the french. It is Too much for beginers & Too little for Such Officers as have gone Through the elements of their profession. An extract of Clairac or a translation of what is to be found on that head in Belair’s Manual de l’Artilleur would in my opinion have deserved much better to be trusted To The press of Fenno’s& To The engraver of Thaccara. In fact there is no large fortification in The United States & little appearance that there will be any Soon, or that our Officers will have To besiege a place fortified by Vauban or Coehorn. My fear of Committing To The press Works full of Germanismes has deterred me hitherto from Selecting from my papers a few Small treatises which otherwise might perhaps be usefull. I fancy the most essential now would be one on Field fortifications & that of Gaudi, a Prussian Officer, with the additions made by Belair, is I think the best that could be Submitted To Translation, particularly, as the author has contrived easy modes of tracing every Kind of Field Works on the ground without the necessity of recurring To Trigonometrical operations. I take the liberty of inclosing a letter for your Assistant Adjutant General acknowledging the receipt of Such General orders as reached This place.
With the Most respectfull consideration I have the honor to be Sir   Your Most Obedient & Very humble Servant
J J Ulrich Rivardi
Major General A. Hamilton

